United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  August 17, 2005

                                                           Charles R. Fulbruge III
                                                                   Clerk
                            No. 04-41756
                        Conference Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

AMERICA VASQUEZ,

                                     Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. 1:04-CR-586-ALL
                       --------------------

Before BENAVIDES, CLEMENT, and PRADO, Circuit Judges.

PER CURIAM:*

     America Vasquez pled guilty to possession with intent to

distribute 2.3 kilograms of cocaine and was sentenced to 46

months of imprisonment, three years of supervised release, and a

$100 special assessment.    Vasquez argues for the first time on

appeal that her sentence is unconstitutional in light of United

States v. Booker, 125 S. Ct. 738 (2005), because she was

sentenced under a mandatory guidelines scheme.    We review for

plain error.   United States v. Mares, 402 F.3d 511, 520 (5th Cir.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-41756
                                -2-

2005), petition for cert. filed (Mar. 31, 2005) (No. 04-9517);

United States v. Valenzuela-Quevedo, 407 F.3d 728, 732 (5th Cir.

2005), petition for cert. filed (July 25, 2005) (No. 05-5556).

     The district court committed error that is plain by

sentencing Vasquez under a mandatory sentencing guidelines

scheme.   Valenzuela-Quevedo, 407 F.3d at 733.   However, Vasquez

fails to carry her burden of showing that this error affected her

substantial rights.   Id. at 733-34.   The district court made no

comments indicating that it would have imposed a lesser sentence

in the absence of mandatory guidelines.

     Vasquez also argues for the first time on appeal that the

statute of conviction, 21 U.S.C. § 841 (a), (b) is

unconstitutional under Apprendi v. New Jersey, 530 U.S. 466

(2000).   However, she concedes that this issue is foreclosed and

raises it only to preserve it for further review.    See United

States v. Slaughter, 238 F.3d 580, 582 (5th Cir. 2000).

Accordingly, the judgment of the district court is AFFIRMED.